Motion, insofar as it seeks leave to appeal as against defendant Cantave, dismissed upon the ground that as to said defendant the order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal as against the other defendants from the Appellate Division’s affirmance of the denial of appellant’s motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.